FILE COPY




  BRIAN QUINN
   Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
PATRICK A. PIRTLE
      Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
 JUDY C. PARKER
     Justice                     Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                       March 20, 2019

Earl Griffin, Jr.                               J. Staley Heatly
Sage Seal                                       District Attorney
Attorney at Law                                 1700 Wilbarger Street, Suite 32
P.O. Box 730                                    Vernon, TX 76384
Childress, TX 79201                             * DELIVERED VIA E-MAIL *
* DELIVERED VIA E-MAIL *


RE:      Case Number: 07-18-00214-CR, 07-18-00215-CR, 07-18-00216-CR
         Trial Court Case Number: 4371

Style: Brian Douglas Rambo v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:      Honorable Dan Mike Bird (DELIVERED VIA E-MAIL)
          Ellen London (DELIVERED VIA E-MAIL)